Citation Nr: 0932519	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability.

2. Entitlement to service connection for a thoracic spine 
disability.

3. Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1979 to September 1983.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a February 2004 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, the 
Board remanded the case for further development of the 
evidence.  In a decision issued in March 2008, the Board 
denied the Veteran's claims of service connection for lumbar, 
thoracic, and cervical spine disabilities.  The Veteran 
appealed that decision to the Court.  In April 2009, the 
Court issued an order that vacated the March 2008 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the March 2009 
Joint Motion by the parties.  

The Board notes that the May 2007 remand also remanded the 
issue of service connection for left carpal tunnel syndrome.  
The record reflects that an August 2007 rating decision 
granted service connection for left carpal tunnel syndrome.  
VA's electronic claims tracking system reflects that the 
Veteran recently filed with the RO VA Form 9, Substantive 
Appeal, with the rating assigned for left carpal tunnel 
syndrome; however, the RO has not certified that issue to the 
Board and it is not currently before the Board on appeal.

The appeal is REMANDED to the Denver RO.  VA will notify the 
appellant if further action on her part is required.


REMAND

In July 2009 written argument the Veteran's attorney 
indicated that the June 2007 VA examiner stated he had not 
reviewed medical records from Dr. C., Dr. Z., Dr. M., and Ms. 
C.  The June 2007 examination report shows that the Veteran 
gave the examiner a list showing she had received treatment 
from these providers.  The examiner noted the records were 
not available for review at the time of the examination.  A 
review of the claims file reveals that treatment records from 
these providers have not been associated with the Veteran's 
claims file.

Moreover, in September 2008, after issuance of the Board's 
March 2008 decision, the Veteran's attorney submitted to the 
RO a February 2008 private orthopedic evaluation completed by 
Dr. A. K. A.; this examination included evaluation of the 
Veteran's spine.  The examination report reflects that the 
physician reviewed treatment records from Dr. C., Y. Z., 
D.O., Dr. F. M., and D. C. along with other treatment 
providers.  Dr. A. K. A. opined that the Veteran's back 
problems began after falls she experienced during service.  
Her rationale was that the Veteran "developed some chronic 
thoracolumbar pain while in the military service which has 
continued and worsened a bit over the years."  She also 
indicated that the portion of the appellant's back pain 
attributed to spondylosis was not related to her military 
service.  As this opinion was not of record prior to the 
Board's March 2008 decision and was partially based on a 
review of records not available to the June 2007 VA examiner 
or to the Board, the Board must remand this case to secure 
these private treatment records.  Additionally, an updated 
medical opinion that includes review of any additional 
records and the February 2008 private opinion must be secured 
to ensure the Veteran has been provided with an adequate VA 
opinion regarding her spine disabilities.  

The appellant is advised that where evidence (to include 
authorizations for VA to secure records sought) requested in 
connection with an original claim is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.	The RO should send the Veteran a letter 
asking her to identify any treatment or 
evaluation she has had for her spine 
disabilities and to provide any releases 
necessary to obtain records of such 
treatment or evaluation.  Of particular 
interest are complete treatment records 
from Dr. C., Orthopedic Associates (Y. Z., 
D.O.), Denver Physical Therapy, Colorado 
Rehab & Laser Therapy (Dr. F. M.), and 
D. C., M.S.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the Veteran.  The RO must also obtain any 
updated pertinent VA treatment records 
that have not been associated with the 
claims file.

2.	 The RO should then forward the 
Veteran's claims file to the June 2007 VA 
examiner (if available, to another 
orthopedic specialist if the June 2007 
examiner is not available) for an updated 
opinion regarding the nature and etiology 
of current lumbar, thoracic, and cervical 
spine disabilities.  The claims file must 
be reviewed by the examiner.  

If the June 2007 VA examiner completes the 
opinion, the examiner is asked to comment 
on the February 2008 opinion by Dr. 
A. K. A. and all other treatment records 
added to the file since the June 2007 
examination.  The examiner must explain 
the rationale for all opinions provided.  
Specifically, the examiner is asked to 
provide an updated opinion, including as 
based on review of any additional records, 
as to the following questions:

A)	Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
lumbar spine disability is related to any 
treatment received, or event or injury 
incurred during service?

B)	Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
thoracic spine disability is related to 
any treatment received, or event or injury 
incurred during service?

C)	Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
cervical spine disability is related to 
any treatment received, or event or injury 
incurred during service?

If the examination is completed by an 
orthopedic specialist other than the June 
2007 VA examiner, then after complete 
review of the claims file, the examiner is 
asked to comment on the evidence of 
record.  The examiner must explain the 
rationale for all opinions provided.  The 
examiner is asked to provide an opinion as 
to the following questions:

A)	Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
lumbar spine disability is related to any 
treatment received, or event or injury 
incurred during service?

B)	Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
thoracic spine disability is related to 
any treatment received, or event or injury 
incurred during service?

C)	Is it at least as likely as not (a 50% 
or greater probability) that the Veteran's 
cervical spine disability is related to 
any treatment received, or event or injury 
incurred during service?

3.	The RO should then re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion and to ensure 
that all necessary development is completed.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



